DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 11/25/2022 has been received and entered into the application.  Claims 14 and 17-30 are pending, all of which have been considered on the merits.

Priority
	Acknowledgement is made of Applicants’ claim for benefit under 35 USC 121 as a divisional of prior-filed US Application No. 15/940897 (now USP 10874699), which claims benefit under 35 USC 121 as a divisional of prior-filed US Application No. 14/899661 (now abandoned) which is a national stage entry under 35 USC 371 of PCT/EP2014/064437, which claims benefit of foreign filed application EP13175442.6.  The effective filing date of the claims is 7/5/2013.  

Claim Interpretation
	All claims are directed to methods of treating disorders in subjects in need thereof, comprising administering a therapeutically or prophylactically effective amount of a cell-free conditioned medium.  
First to be addressed in the scope of disorders covered by the claims.  Claims 14 and 20-30 cover any and all disorders. The claims thus cover disorders that result in tissue loss or damage (i.e. arthritis, which causes degenerated cartilage; muscular dystrophy, which causes wasting of muscle tissue; cancers, which require resection of tumors, which causes tissue loss/damage), disorders characterized by insufficient tissue or insufficient tissue function (i.e. diabetes mellitus, caused by insufficient functional beta cells); disorders that cause hyperproliferation of tissue (i.e. cancers); fibrotic disorders (including fibrosis localized to an organ, i.e. liver fibrosis, pulmonary fibrosis; as well as systemic fibrosis, i.e. scleroderma), disorders characterized by aberrant immune response (i.e. multiple sclerosis, eczema, lupus); genetic disorders (i.e. trisomy 21, cystic fibrosis, Huntington’s disease); psychological disorders (i.e. schizophrenia, bi-polar disorder, depression), and more.  Any and all diseases and disorders are covered by the claims.  The claims do not limit the scope of the disease and/or disorders as having any common symptom, etiology, or mechanism (known or unknown).  The breadth of the claims is thus extremely broad.
Dependent claim 17 limits the disorder to a fibrotic disorder, yet this still covers a large breadth including fibrosis localized to an organ, i.e. liver fibrosis, pulmonary fibrosis; as well as systemic fibrosis, i.e. scleroderma.  
Dependent claim 18 limits the disorder to a liver disorder, but this still covers numerous conditions of distinct etiologies and pathophysiologies, including, e.g., liver cancer, cirrhosis, hepatitis A, B and C (caused by viral infections), autoimmune hepatitis (an autoimmune disorder), Wilson disease (a genetic condition), alcohol-related fatty liver disease and more.
For the reasons set forth below, the scope of disorders covered by claim 19 is unclear, thus for purposes of examination beyond 35 USC 112(b) claim 19 will be considered to cover any disorder that could result in organ damage (organ injury), organ failure, or which would cause a subject to be in need of cell or organ transplantation.  This scope includes disorders that result in tissue loss or damage (i.e. arthritis, which causes degenerated cartilage; muscular dystrophy, which causes wasting of muscle tissue; cancers, which require resection of tumors, which causes tissue loss/damage), disorders characterized by insufficient tissue or insufficient tissue function (i.e. diabetes mellitus, caused by insufficient functional beta cells); disorders that cause hyperproliferation of tissue (i.e. cancers); fibrotic disorders (including fibrosis localized to an organ, i.e. liver fibrosis, pulmonary fibrosis; as well as systemic fibrosis, i.e. scleroderma), disorders characterized by aberrant immune response (i.e. multiple sclerosis, eczema, lupus); genetic disorders (i.e. trisomy 21, cystic fibrosis, Huntington’s disease); and more.  
Second to be addressed is the composition of the cell-free conditioned medium (or fraction thereof) used in each claim.  The cell-free conditioned medium (or fraction thereof) is described using product-by-process language.  Product-by-process limitations are considered only in so far as the process of production affects the structure/composition of the final product.  In the instant case, the independent claims each recite different product-by-process limitations.  The product administered in independent claims is understood as:
	In the method of claim 14, the product-by-process limitations will yield a cell-free conditioned medium comprising the complete cell-free conditioned medium.  The ‘complete cell-free conditioned medium’ includes the full milieu of proteins, cytokines, growth factors, small molecules, polysaccharides, etc, secreted into the medium as a result of the cell culturing step described therein.  Claim 14 is effectively administering the cell-free conditioned medium that is produced in the method of claim 1 of US Patent 10874699 (parent application 15/940897).  The cell-free conditioned medium administered by current claim 14 is novel and unobvious for the reasons set forth in the Reasons for Allowance in parent patent application 15/940897 (See Notice of Allowance, 8/25/2020, Pg 6), thus administration of the cell-free conditioned medium is also novel and unobvious.
	Depending on the culture conditions, the complete cell-free conditioned medium will also have the properties of
	In the method of claim 20, the product-by-process limitations will yield a fraction of the cell-free conditioned medium.  A fraction contains less than all components present in the complete cell-conditioned medium.  The broadest reasonable interpretation of the claim covers any fraction of the cell-free conditioned medium that can be obtained via any fractionating method.  The fraction can be all proteins, or all molecules over/under a certain molecular weight, or molecules over/under a certain size, or the fraction can be any individual component of the complete cell-free conditioned medium, such as individual growth factors present therein.  Products of identical composition, even if made by a different method, will read on the product.  Thus, individual growth factors identical to those present in the cell-free conditioned medium, even if obtained via different methods than culturing ADHLSCs and then fractioning the cell-free conditioned medium, will still meet the claim limitation of a fraction of the cell-free conditioned medium.
	Claim 29 further limits claim 20 by stating ‘wherein a microvesicle fraction is obtained’.  As a clause applied to the method of treatment of claim 20, this does not make sense.  However, it appears it is intended to further define the method by which the fraction of the cell-free medium is produced (i.e. requiring specific recovery of the microvesicle fraction).  Rejections are made over each interpretation.
	In the method of claim 30, the product-by-process limitations will yield a microvesicle fraction of the cell-free conditioned medium.  A microvesicle fraction is interpreted as a fraction (i.e. less than all components present in the complete cell-conditioned medium) comprising microvesicles.  Under some culture conditions, ADHLSCs secrete microvesicles into the culture medium.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating disorders involving localized fibrosis, such as in the liver or lungs, by administering the cell-free ADHLSC-conditioned medium or fraction thereof, wherein the fraction comprises at least HGF, to the localized site of fibrosis, does not reasonably provide enablement for treatment of any and all disorders. 
Analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without undue or unreasonable experimentation. See Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916).  The key word is 'undue,' not experimentation.' "  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  
The scope of the claims has been established above under Claim Interpretation.  The claims are extremely broad.
The artisan of ordinary skill would be one having an advanced degree in cell biology and/or significant experience in studying liver cells.  One may have experience in clinical trials, per se, but would at least have extended knowledge regarding assaying the effects of agents (including conditioned medium) when administered to a subject.
The nature of the invention is stem-cell based therapy.  Stem-cell based therapy was known for use in regenerative medicine.  In stem cell-based therapy, two primary mechanisms of action are responsible for restoration of tissue structure and function are: (i) stem cell engraftment, differentiation and proliferation of administered stem cells, and (ii) paracrine action of factors secreted by the administered stem cells (See Baraniak et al, Regenerative Medicine, 2010, Pg 1-2).  As of the effective filing date of the instant application, cell conditioned medium was known to include factors secreted by cells (See Herrera Sanchez et al, Hepatology, 2013, Pg 316, col. 2- Pg 318, col. 1). Cell conditioned medium could be delivered with the conditioning cells, or it could be administered cell-free.  The success of cell-free conditioned medium occurs when the therapeutic effect is due to paracrine factors.  The invention specifically focuses on cell-free conditioned medium from ADHLSCs.  The complex nature of paracrine actions of stem cell-derived factors on in vivo tissue and cells makes the field unpredictable.
As of the effective filing date of the instant application, ADHLSCs were well characterized and were taught as being an appropriate therapy to restore damaged liver tissue by direct administration of the cells to the liver (See Sokal et al (US Pat 8673635 (previously published as US PGPub 2008/0311094)).  However, Sokal et al teach the regenerative/reparative effect is due to ADHLSC engraftment and proliferation in vivo to replace damaged tissue (See Sokal et al, col 36, ln 16-34 and col. 37, ln 63-col. 38, ln 7).  Sokal et al does not identify any secreted factors as being responsible for paracrine action to effect regeneration or repair.  The fact that conditioned medium from other liver stem cells (i.e. the HLSCs of Herrera Sanchez, Hepatology, 2013) had similar therapeutic effects as the HLSCs, per se, cannot be extrapolated to any other type of cell and corresponding conditioned medium.  The contents and therapeutic effects of conditioned medium from any one specific cell type is unique and cannot be predicted.  (It is noted that such reasoning was the basis of the allowance in parent application 15/940897 (now USP 10874699).)  Thus one would have no reasonable basis to expect the cell-free conditioned medium from ADHLSCs to have the same therapeutic effects as the ADHLSCs, per se.  
The instant application provides laundry lists of disorders that could potentially be treated (See ¶0149-0163, 0169-0171).  In contrast, the instant application provides a single in vitro example involving culturing hepatic stellate cells (HSCs) in the presence of cell-free ADHLSC conditioned medium (See Example 2, ¶0248-0255).  Applicants report that the HSCs show suppressed proliferation and retarded adhesion in the presence of cell free ADHLSC conditioned medium, resulting in decreased levels of pro-collagen by the HSCs. Applicants postulate that the effect is due to HGF, IL6, MMP1 and MMP2, all present in the cell-free ADHLSC conditioned culture medium (See ¶0255).  
Given that none of the factors secreted by ADHLSCs were known prior to the effective filing date of the instant application, the prior art provides no guidance or information on potential therapeutic effects of cell-free ADHSLC conditioned medium.  Yet, in light of the disclosure of the instant application, which identifies several factors present in the cell-free ADHSLC conditioned medium, such as HGF, the prior art can be used to  support Applicants’ assertion that HGF (and medium containing such) can be effective in reducing fibrosis when delivered locally to an area where connective tissue cells are (or are expected to) over express collagen resulting in fibrosis.  For example, Dohi et al (Am J Respir Crit Care Med, 2000) teaches that administration of HGF to lungs of mice with bleomycin-induced lung injury resulted in significant attenuation of collagen accumulation (See Pg 2306, 2nd col). 
In total, the specification and prior art support that cell-free ADHLSC conditioned medium can be effective to suppress development of fibrosis (by attenuating collagen accumulation) when administered locally to tissue that would otherwise undergo fibrosis.  In particular, the specification provides sufficient guidance that one having ordinary skill in the art would expect administration of cell-free ADHLSC conditioned medium to liver undergoing, or expected to undergo, fibrosis, would be effective to therapeutically and/or prophylactically suppress the fibrosis development.  
However, this limited scope supported by the working examples, guidance in the specification and evidence found in the prior art is much more limited that the scope of any of the current claims.  Neither the specification nor the prior art provide sufficient information such that one having ordinary skill in the art would have a reasonable expectation of treating any disorder of the liver beyond fibrosis of the liver.  The artisan of ordinary skill would not have reason to expect the cell-free ADHLSC conditioned medium to have the therapeutic potential on general liver disorders as the ADHLSCs, per se, as the ADHLSCs function by engrafting, differentiating into different liver cell types, and replacing damaged liver cells.  The cell-free conditioned medium does not have this potential.  Neither the specification nor the prior art provide sufficient information such that one having ordinary skill in the art would have a reasonable expectation of treating any fibrotic disorder (i.e. those not limited to localized tissues), as direct contact between the conditioned medium and the fibrotic cells would be necessary for paracrine action to take place.  Finally, neither the specification nor the prior art provide sufficient information such that one having ordinary skill in the art would have a reasonable expectation of treating any genetic disorders, diabetes, cancers, psychiatric disorders, or muscular dystrophy, which share no etiology or pathophysiological correlation to fibrosis of localized tissues. The lack of reasonable success is due to the disparity between the various etiologies and pathophysiologies of the disorders and the lack of correlation between said etiologies and pathophysiologies and the limited demonstrated effect of the cell-free ADHLSC conditioned medium 
Example 3 of the specification merely invites the artisan of ordinary skill in the art to experiment using the cell-free ADHLSC conditioned medium to determine what applications it has.  Testing of all possible disorders, all possible cell types, in all possible animals amounts to undue experimentation.  
Therefore the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19: Claim 19 attempts to further the method of treatment by requiring the subject to be experiencing organ injury, organ failure, or for the subject to be in need of organ or cell transplantation.  However, organ injury, organ failure and ‘in need of organ or cell transplantation’ are not disorders, per se, rather they are consequences of disorders. Furthermore, organ injury, organ failure and/or ‘need for organ or cell transplantation’ can alternatively be due to, inter alia, physical trauma (which is not a disorder).  The claim is directed to methods of treating a disorder, yet it is unclear what disorders are covered within the scope of claim 19, thus the metes and bounds of claim 19 are unclear.
Regarding claim 20: In describing the process by which the fractioned cell-free composition is produced, the claim states the fractioning step is done by, inter alia, enzymatic digestion.  Enzymatic digestion is not a fractionation method.  Therefore, the claim is indefinite as it cannot be determined how the embodiment of enzymatic digestion would serve to fractionate the medium.  The metes and bounds of the ‘fraction’ thereby produced cannot be determined.
	Regarding claim 22: It is understood claim 22 is further defining the composition of the medium, yet at lines 3-6 the language “comprising the steps of culturing ADHLSC in a cell culture medium and separating the cell culture medium from the cells” is out of place and renders the claim indefinite. Claim 22 is not clearly further limiting the steps by which the culture medium is produced (and if it were, the recited process steps do not further limit the production process set forth in claim 14).  
	Regarding claim 29: .  The method of claim 20 is directed to a method of treating a disorder in a subject.  The recitation in claim 29 stating “wherein the microvesicle fraction is obtained” does not clearly correlate with the claimed method of treatment.  It appears that the recitation “wherein the microvesicle fraction is obtained” is intended to further define the process by which the fractioned cell-free composition is produced, as requiring an extra step of obtaining the microvesicle fraction (or otherwise limiting the fractionating step so as to obtain the microvesicle fraction).  However, even if the claim were interpreted this way, it is not clear if the microvesicle fraction is used in the treatment method, or if the non-microvesicle fraction is used in the treatment method.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim(s) upon which they depends, or for failing to include all the limitations of the claim(s) upon which they depend.
Claim 21 is rejected for the embodiment wherein only (c) is true.  Claim 21 (c) attempts to further limit the method of claim 14 (comprising administering a cell-free conditioned medium produced by culturing ADHLSC in a cell culture medium) by descripting the ADHLSCs as expressing one or more marker selected from CD90, CD73, CD44, CD29, alpha-fetoprotein, alpha-1 antitrypsin, HNF-4 and MRP2 transporter.  However, the phenotype of a specific cell (in this case ADHLSCs) is an intrinsic property of the cell.  ADHLSCs inherently express all of these markers (See PGPub at ¶0022).  Therefore claim 21, wherein only (c) is true, does not further limit the ADHLSCs used to produce the cell-free conditioned medium, and thus does not further limit the cell-free conditioned medium administered in the method of claim 14.
Claims 27 and 28 attempt to further limit the method of claim 14 (comprising administering a cell-free conditioned medium produced by culturing ADHLSC in a cell culture medium) by stating that the cell-free conditioned medium inhibits cell proliferation of HSCs (claim 27) or inhibits plating efficiency of HSCs (claim 28).  However, according to the instant specification, both of these are inherent features of the cell-free conditioned medium of ADHLSCs (See PGPub at ¶0250-0256).  Therefore claims 27 and 28 do not further limit the cell-free conditioned medium administered, but rather recite inherent properties thereof.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohi et al (Am J Respir Crit Care Med, 2000), in light of Berardis et al (PloS One, Jan 2014).
Dohi et al teach administration of HGF to mice with bleomycin-induced lung injury (See Pg. 2303 “Animal Experiments”).  Dohi et al teach the exogenous HGF delivery resulted in significant attenuation of collagen accumulation (See Pg 2306, 2nd col).
Bleomycin causes fibrosis in the lungs. 
Berardis et al is relied upon to evidence that HGF is one of the growth factors secreted by ADHLSCs, and is present in conditioned medium thereof (See Pg 5-6 “Functional characterization of ADHLSCs and HSCs- Cytokines and growth factor secretions”, and Fig. 4-5).

Regarding claim 20: The bleomycin-induced lung injury reads on a disorder.  The mice having said injury read on subjects in need of [treatment of said disorder].  As discussed above under Claim Interpretation, “a fractioned cell-free composition” will read on any isolated fraction of the cell-free ADHLSC-conditioned medium, including individual cytokines present therein.  Since HGF is present in cell-free ADHLSC-conditioned medium (as evidenced by Berardis et al), the HGF of Dohi et al reads on a fractioned cell-free composition.
Dohi et al teaches administering the HGF (a fractioned cell-free composition) to mice having lung injury (a subject with a disorder in need of treatment).  As the HGF resulted in attenuated collagen accumulation (lessened fibrosis), the HGF was administered in a therapeutically and prophylactically effective amount.

Double Patenting
The following warning is made over the interpretation of claim 29 that claim 29 is further limiting the process by which the cell-free fraction is made to involve fractioning the cell-free medium to obtain the microvesicle fraction, and it is the microvesicle fraction that is administered via the method.  
Applicant is advised that should claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The claims have identical scopes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633